Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claims 1-27 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 9, 16, 22-24, 26, and 27 are amended
	- claims 2-8, 10-15, 17-21, and 25 are canceled
b.	This is a first action on the merits based on Applicant’s claims submitted on 01/18/2022.

Response to Arguments

Regarding claims 1, 9, and 16 previously rejected under 35 U.S.C. 112(b), claims 1, 9, and 16 has been amended according to the Examiner’s suggestion and thus the previous rejection has been withdrawn.
Regarding claims 1, 3-5, 9, 11-13, 16, 18-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “The amendment renders the rejection moot because the proposed combination of references cited in the Final Office Action does not teach or suggest at least “identifying whether the number of first packets is greater than or equal to a threshold value, wherein the threshold value is determined based on a round trip time and a throughput associated with a transmission between the first device and the second device” as recited in Claim 1.” on page 11, filed on 01/18/2022, with respect to Yamashita et al. US Patent 6,233,224 (hereinafter “Yamashita”), in view of Hong US Pub 2010/0050035 (hereinafter “Hong”) and of Yang et al. US Patent 9,185,045 (hereinafter “Yang”), and further in view of Meyer et al. Foreign Patent WO 02/082747 A2 (hereinafter “Meyer”), have been considered but are moot because the arguments do not apply to the references being used in the current rejection as a result of the amendment of the independent claims with new features “wherein the total number of packets in the buffer of the TCP is determined based on a difference between the first rate and the second rate, and a number of second packets are stored in the buffer of the TCP socket until acknowledgement (ACK) message is received from the second device”. See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Objections

Claims 1 and 16 are objected to because of the following informalities: grammatical error. Claims 1 and 16 recite the limitations “the second rate is identified based on an number of packets transferred from the buffer…” (underlined emphasis).  The word “an” should be replaced with “a”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: typo error. Claim 16 recites the limitations “in case that the number of first packets is less than the threshold value, determin to open a packet transfer from the application layer to the buffer of the TCP socket.” (underlined emphasis).  The word “determin” should be replaced with “determine”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 9, and 16 recite the limitations “identifying a number of first packets based on a difference between a total number of packets in the buffer of the TCP socket and a number of second packets, wherein the total number of packets in the buffer of the TCP is determined based on a difference between the first rate and the second rate, and a number of second packets are stored in the buffer of the TCP socket until acknowledgement (ACK) message is received from the second device” (underlined emphasis). There is insufficient antecedent basis for these limitations in the claims. The Examiner suggests that this sentence be modified as such to overcome this 112(b) rejection: “identifying a number of first packets based on a difference between a total number of packets in the buffer of the TCP socket and a number of second packets, wherein the total number of packets in the buffer of the TCP socket is determined based on a difference between the first rate and the second rate, and [[a]] the number of second packets [[are]] is stored in the buffer of the TCP socket until acknowledgement (ACK) message is received from the second device”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-5, 8, 9, 11-13, 15, 16, 18, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US Patent 6,233,224 (hereinafter “Yamashita”), and in view of Hong US Pub 2010/0050035 (hereinafter “Hong”). 
Regarding claim 1 (Currently Amended)
Yamashita discloses a method (“a communication method with a data communication protocol for packet transfer between a transport layer and a data link layer, and a data communications terminal using the data communication protocol for data communication.” Col. 1, lines 7-12; see Fig. 5) performed by a first device (i.e. “data communications terminal” col. 1, line 40), comprising: 
identifying a first rate (i.e. “lower rate than the rate of packet transmission from the network interface module 2 to outside the terminal” Col. 2, lines 10-16) and a second rate (“lower rate than the rate of packet transmission from the network interface module 2 to outside the terminal” Col. 2, lines 10-16), wherein the first rate is identified based on a number of packets transferred from an application layer to a buffer of a transmission control protocol (TCP) socket (“Conventionally, however, a packet is generated in the application layer 16, and transferred to the data link layer 11 via the transport layer 13 and network layer 12 at a lower rate than the rate of packet transmission from the network interface module 2 to outside the terminal, so that there occurs little packet loss due to overflow of the packet buffer in the data link layer 11.” Col. 2, lines 10-16) and the second rate is identified based on an number of packets transferred from the buffer (i.e. “packet buffer 3” resided in Network Interface Module in Fig. 2) of the TCP socket to a transmission layer (“the rate of packet transmission from the network interface module 2 to outside the terminal (i.e. “outside of first device”)” Col. 2, lines 10-16) for a transmission to a second device (represented by the “network” entity in Fig. 2), wherein the application layer (i.e. “application layer 16” in Fig. 1), the buffer of the TCP socket (i.e. “packet buffer 3” in Fig. 2), and the transmission layer (i.e. “transport layer 13” in Fig. 1) are included in the first device (“when the packet is moved from the application layer 16 to the transport layer 13 in a main memory 1 and when the packet is moved from the main memory 1 of the data communications terminal to a packet buffer 3 in a network interface module 2 via a bus 5, as shown in FIG. 2.” Col. 1, lines 44-49; Fig. 2 shows that the application layer, the buffer, and the transmission layer are included in same device and communicated via an internal bus 5); 
Yamashita further discloses identifying a number of first packets based on a difference between a total number of packets in the buffer of the TCP socket (i.e. buffer occupancy) and a number of second packets (i.e. packets being transferred to outside the terminal to network), wherein the total number of packets in the buffer of the TCP (i.e. buffer occupancy) is determined based on a difference between the first rate and the second rate (“In the first method of flow control, when the packet buffers of the data link layer are so highly occupied that the buffers are likely to overflow, it is informed to the transport layer that the data link layer should suspend the packet transfer. In the second manner, a packet transmission rate of the data link layer is informed to the transport layer which in turn will transfer the packet to a lower layer at a rate lower than the informed one. According to the present invention, since the flow control is done between the transport and data link layers, no packet loss takes place inside the terminal and the data transmission throughput and network availability can be prevented from being lower.” Col. 3, lines 13-25).
identifying whether the threshold value is determined based on a round trip time (“The round trip time (RTT) between a transmitting terminal and a receiving terminal is 20 ms. With a large RTT, the transmission window size has to be increased in order to provide a higher data transmission throughput by TCP.” Col. 2, lines 47-51) and a throughput (“FIG. 3 shows a TCP with flow control according to the present invention and a conventional TCP for comparison in data transmission throughput with each other. In the TCP window size control, data transmission and reception are controlled depending upon a number of packets (window size) continuously receivable correspondingly to the size of the buffer in a receiving terminal. In the conventional TCP, when the maximum window size exceeds about 170 kB, the data transmission throughput is lower. On the contrary, the TCP with flow control according to the present invention permits to increase the data transmission throughput with no lowering thereof In the TCP with flow control, a function to keep the rate of data transfer from the transport layer at a designated one is added to a conventional TCP.” Col. 3, line 63 to col. 4, line 9; Fig. 3) associated with a transmission between the first device (i.e. “transmitting terminal” col. 2, line 48-49) and the second device (i.e. “receiving terminal” col. 2, lines 48-49); 
identifying whether the number of first packets is greater than or equal to a threshold value (i.e. comparing buffer occupancy with buffer underflow/overflow threshold),
in case that the number of first packets is greater than or equal to the threshold value (using threshold T1 to determine buffer underflow/overflow condition), determining 
to block a packet transfer (i.e. “suspend the packet transmission”) from the application layer to the buffer of the TCP socket (“When the occupancy or activity ratio of the bucket buffers of the data link layer is below a threshold T1, the data link layer program will set or raise a buffer overflow flag (at Steps 201 and 202). On the other hand, the transport layer program checks the buffer overflow flag before transferring a packet to a lower layer (at Step 211) to discriminate whether or not the flag is set and suspend the packet transmission if the flag is set (at Step 212).” Col. 4, lines 35-44; Fig. 4A-4B); and 
in case that the number of first packets is less than the threshold value (using threshold T2 to determine buffer underflow/overflow condition), determining to open a packet transfer (i.e. “to resume the packet transmission”) from the application layer to the buffer of the TCP socket (“Thereafter, when the occupancy of the packet buffers of the data link layer is below a threshold T2, the data link layer program lowers the buffer overflow flag (at Steps 203 and 204), revokes and requests the transport layer program to resume the packet transmission (at Step 205).” Col. 4, lines 44-49; Fig. 4A-4B. One skilled in the art can easily apply Yamashita’s teaching to combine thresholds T1 and T2 values into a single threshold value in order to determine whether to block/open a packet transfer).
Yamashita does not specifically teach identifying a number of second packets are stored in the buffer of the TCP socket until acknowledgement (ACK) message is received from the second device; 
In an analogous art, Hong discloses identifying a number of first packets (i.e. “the total size of the data packet”) based on a difference between a total number of packets in the buffer of the TCP socket (i.e. “initial buffer capacity”) and a number of second packets (i.e. “ACK/NACK packet”), wherein the total number of packets in the buffer of the TCP (i.e. “initial buffer capacity”) is determined based on a difference between the first rate and the second rate (i.e. buffer incoming and outgoing transmission rates), and a number of second packets are stored in the buffer of the TCP socket until acknowledgement (ACK) message is received (“estimating the buffer capacity of the receiver based on the initial buffer capacity and the ACK/NACK packet; e) when the total size of the data packet is larger than residual capacity of the buffer, re-transmitting the data packet and maintaining the data packet in a transmission queue; and f) when the total size of the data packet is not greater than the residual capacity of the buffer, transmitting a packet having parity bits and storing the data packet in a re-transmission queue.” [0023] and furthermore “transmitting a data packet from the transmitter to a receiver; when a negative acknowledgement (NACK) packet corresponding to the data packet is received from the receiver, checking stored information in the NACK packet wherein the stored information represent whether or not the data packet is stored in a buffer; when the data packet is stored in the buffer, transmitting a packet having parity bits to the receiver and storing the data packet in a retransmission queue; and when the data packet is not stored in the buffer, re-transmitting the data packet and maintaining the data packet stored in a transmission queue.” [Abstract]) from the second device (i.e. “receiver”);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer, to include Hong’s method for preventing consecutive packet errors, in order to provide an automatic buffer tuning mechanism (“a method for preventing consecutive packet errors caused due to a buffer capacity of a receiver that can prevent wasteful use of bandwidth and consecutive packet errors by re-transmitting a packet is not stored in a buffer of the receiver since errors greater than a buffer capacity of the receiver occur in a selective hybrid ARQ (HARQ) system for correcting packet errors by integrating an HARQ Type II and a selective ARQ and having a long round trip time.” Hong [0001]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hong’s method for preventing consecutive packet errors into Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9 (Currently Amended)
Yamashita discloses a first device (i.e. “transmitting terminal” col. 2, line 47) comprising: 
a buffer (i.e. “packet buffer” in Fig. 2; “As seen from FIG. 2, a communication protocol is implemented by a software and executed by a central processing unit (CPU) 4.  A packet to be transmitted is generated in a main memory 1 by an application layer.  The packet is moved into a bucket buffer 3 in a network interface module 2 by a software which implements a data link layer.  The packet is transmitted to outside from the terminal by the network interface module 2.” col. 3, lines 55-62) configured to temporarily store a packet; and 
at least one processor (i.e. “CPU 4” in Fig. 2; “As seen from FIG. 2, a communication protocol is implemented by a software and executed by a central processing unit (CPU) 4.  A packet to be transmitted is generated in a main memory 1 by an application layer.  The packet is moved into a bucket buffer 3 in a network interface module 2 by a software which implements a data link layer.  The packet is transmitted to outside from the terminal by the network interface module 2.” col. 3, lines 55-62) configured to:
identify a first rate and a second rate, wherein the first rate is identified based on a number of packets transferred from an application layer to a buffer of a transmission control protocol (TCP) socket and the second rate is identified based on a number of packets transferred from the buffer of the TCP socket to a transmission layer for a transmission to a second device, wherein the application layer, the buffer of the TCP socket and the transmission layer are included in the first device, 
identify a number of first packets based on a difference between a total number of packets in the buffer of the TCP socket and a number of second packets, wherein the total number of packets in the buffer of the TCP is determined based on a difference between the first rate and the second rate, and the number of second packets are stored in the buffer of the TCP socket until acknowledgement (ACK) message is received from the second device,
identify whether the number of first packets is greater than or equal to a threshold value, wherein the threshold value is determined based on a round trip time and a throughput associated with a transmission between the first device and the second device,
in case that the number of first packets is greater than or equal to the threshold value, determine to block a packet transfer from the application layer to the buffer of the TCP socket, and
in case that the number of first packets is less than the threshold value, determine to open a packet transfer from the application layer to the buffer of the TCP socket.
The scope and subject matter of apparatus claim 9 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 9 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 16 (Currently Amended)
A computer program product embodied on a computer readable storage medium for transmitting packets in a wireless communication system comprising computer code, that when executed by at least one processor, causes the at least one processor to:
identify first rate and a second rate, wherein the first rate is identified based on a number of packets transferred from an application layer to a buffer of a transmission control protocol (TCP) socket and the second rate is identified based on an number of packets are transferred from the buffer of the TCP socket to a transmission layer for a transmission to a second device, wherein the application layer, the buffer of the TCP socket, and the transmission layer are included in a first device; 
identify a number of first packets based on a difference between a total number of packets in the buffer of the TCP socket and a number of second packets, wherein the total number of packets in the buffer of the TCP is determined based on a difference between the first rate and the second rate, and the number of second packets are stored in the buffer of the TCP socket until acknowledgement (ACK) message is received from the second device; 
identify whether the number of first packets is greater than or equal to a threshold value, wherein the threshold value is determined based on a round trip time and a throughput associated with a transmission between the first device and the second device;
in case that the number of first packets is greater than or equal to the threshold value, determine to block a packet transfer from the application layer to the buffer of the TCP socket; and
in case that the number of first packets is less than the threshold value, determine to open a packet transfer from the application layer to the buffer of the TCP socket.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 16 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claims 22-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, in view of Hong, and further in view of Yang et al. US Patent 9,185,045 (hereinafter “Yang”). 
Regarding claim 22 (Currently Amended)
Yamashita, as modified by Hong, previously discloses the method of claim 1, 
Yamashita and Hong do not specifically teach wherein the threshold value is proportional to the throughput and inverse proportional to the round trip time.
In an analogous art, Yang discloses wherein the threshold value is proportional to the throughput (i.e. “X_Bps is TCP's average transmit rate in bytes per second” in equation below; col. 7, lines 28-46) and inverse proportional to the round trip time (i.e. “R is the round-trip time in seconds” in equation below; col. 7, lines 28-46)

    PNG
    media_image1.png
    177
    565
    media_image1.png
    Greyscale


Examiner’s Notes: Lumezanu et al. US Pub 2013/0176852 also discloses wherein the threshold is inverse proportional to the round trip time (“Assuming the flows employ TCP (Transmission Control Protocol) and thus the flow rate is inversely proportional to RTT, since r.sub.f.about.RTT, the extra delay on f intends to reduce flow rate from r.sub.f to r.”[0044]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer, as modified by Hong, to include Yang’s method for providing an application-level transport protocol to support the requirements of real-time interactive media, in order to provide an automatic buffer tuning mechanism (“Embodiments of the present invention provide an application-level transport protocol to support the requirements of real-time interactive media. In a preferred embodiment, techniques are provided for congestion control, dynamic management of send buffers, message dropping, and error control.” Yang, col. 2, lines 12-16). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s method for providing an application-level transport protocol to support the requirements of real-time interactive media into Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23 (Currently Amended)
The transmission device of claim 9, wherein the threshold value is inverse proportional to the round trip time, and is proportional to the throughput.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 22. Therefore apparatus claim 23 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 24 (Currently Amended)
The computer program product of claim 16, wherein the threshold value is inverse proportional to the round trip time, and is proportional to the throughput.
The scope and subject matter of non-transitory computer readable medium claim 24 is drawn to the computer program product of using the corresponding method claimed in claim 22. Therefore computer program product claim 24 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Regarding claim 26 (Currently Amended)
Yamashita, as modified by Hong, previously discloses the method of claim 1, 
Yamashita and Hong do not specifically teach wherein the buffer of the TCP socket is used to store the number of second packets and the number of second packets occupy the buffer until a corresponding acknowledgement is received, and wherein the number of second packets is unrelated to identifying whether to block the packet transfer.
In an analogous art, Yang discloses wherein the buffer of the TCP socket is used to store the number of second packets and the number of second packets occupy the buffer until a corresponding acknowledgement is received (“at the transmitter, receiving an ACK packet conveying a congestion event rate and an echoed sequence number; at the transmitter, queueing into the send buffer a message requested to be sent by an application only if the current queueing delay does not exceed a threshold; at the transmitter, inserting a time limit value in a data packet, the time limit value signaling to the receiver a limit on how long the associated message should stay in the receive buffer before being removed; at the transmitter, inserting a message drop sequence number in a data packet, the message drop sequence number signaling to the receiver to drop all messages with an earlier sequence number;” col. 11, line 60 to col. 12, line 9), and
wherein the number of the second packets (i.e. “send buffer”) is unrelated to identifying whether to block the packet transfer (“Queueing delay in a send buffer, which is the time that data stays in a send buffer until sending starts.  This delay occurs when the rate of sending data is lower than the data rate.  A large send buffer introduces large queueing delay.  2) Sending delay, which is the time that it takes for data to be sent. This delay can be influenced by the operation of congestion control elements at the sender, which under some conditions acts to reduce the sending rate in order to relieve congestion.  3) Propagation delay, which is the time it takes for a packet to get across the network path under no congestion (including delay due to the finite speed of light in transmission media).  4) Queueing delay in network buffers.  This delay occurs when the offered traffic exceeds the network capacity.  5) Retransmission delay, which is the time that it takes for lost packets to be recovered.  6) Head-of-line (HOL) blocking delay, which is introduced by the requirement of in-order delivery and is the time that new data is blocked by old data.” Col. 1, lines 18-35).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer, as modified by Hong, to include Yang’s method for providing an application-level transport protocol to support the requirements of real-time interactive media, in order to provide an automatic buffer tuning mechanism (“Embodiments of the present invention provide an application-level transport protocol to support the requirements of real-time interactive media. In a preferred embodiment, techniques are provided for congestion control, dynamic management of send buffers, message dropping, and error control.” Yang, col. 2, lines 12-16). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s method for providing an application-level transport protocol to support the requirements of real-time interactive media into Yamashita’s communication method with a data communication protocol for packet transfer between an application layer and a transport layer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 27 (Currently Amended)
Yamashita, as modified by Hong and Yang, previously discloses the method of claim 26, further comprising:
Yang further discloses receiving, from the second device (i.e. “receiver 301” in Fig. 3), an acknowledgement for a second packet among the number of second packets (“ACK packets 420 are sent from the receiver to the sender, and in embodiments of the present invention are used to provide feedback as part of the congestion control protocol.” Col. 6, lines 10-12);
deleting the second packet from the buffer (“Messages that are not acknowledged with an ACK within a specified time limit are then removed from the send buffer” col. 8, lines 16-17); and
input at least one packet, from the application layer, into the buffer, when the packet transfer is un-blocked (“A data packet 410 conveys data (not shown) to or from an application.  For example, data packet 410 can convey one "chunk" of data, where a "chunk" is part of a message.” Col. 5, lines 37-39 and see also “send buffer 342”, “receive buffer 381” in Fig. 3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464